DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on December 3, 2020 is acknowledged. Claims 1 and 3-15 remain pending wherein claims 8-15 remain withdrawn pursuant to the election made in the response filed on October 9, 2020. Applicant amended claims 1, 3, 6 and 7. 
Response to Arguments
Applicant’s arguments with respect to the patentability of the claims have been considered but they are moot in view of the new grounds of rejection set forth in this Office action. 
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
As indicated in the previous Office action, the limitation “connecting means” recited in claim 7 is being interpreted under 35 U.S.C. 112(f). According to the specification, the “connecting means” corresponds to the following structure and its equivalents: 
a member that mechanically engages a complementary member, for example a male member that mechanically engages a female member.
Contrary to Applicant’s remarks, 35 U.S.C. 112(f) is not a rejection, and a rejection dependent on an interpretation under 35 U.S.C. 112(f) is not a requirement for the examiner to provide a statement of claim interpretation based on 35 U.S.C. 112(f). In fact, a statement of claim interpretation under 35 U.S.C. 112(f) is necessary to convey to Applicant how a limitation subject to 35 U.S.C. 112(f) is being interpreted by the examiner.   
If Applicant does not intend to have the above-identified limitation interpreted under 35 U.S.C. 112(f), Applicant may:  
(1) amend the claim limitation to avoid interpretation under 35 U.S.C. 112(f); or 

Claim Objections
Claims 1, 6 and 7 are objected to because of the following informalities:  
The limitation “reservoirs” in lines 6, 8 and 10 of claim 1 should be amended to “reservoir”. However, the objection may be moot in light of the 35 U.S.C. 112 rejection below.   
At the end of the penultimate line of claim 6, the limitation “a” should be changed to “the”.  
In the last line of claim 7, the limitation “to be” should be changed to “can be”.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because of the limitation “at least one of said at least one waste reservoirs” in lines 5-6 of the claim. Based on context (i.e. location of the “at least one of said at least one waste reservoirs” within the assembly), the limitation refers to a waste reservoir that is distinct from the “at least one waste reservoir” recited in line 4. However, the limitation does not reflect this distinction. Linguistically, the “at least one of said at least one waste reservoir” recited in lines 5-6 can encompass the “at least one waste reservoir” recited in line 4.   
Similarly, the limitation “at least one of said at least one waste reservoir” in line 8 of claim 1 is indefinite. Based on context, the limitation refers to the “at least one waste reservoir” recited in line 4. However, the limitation does not reflect this relationship. To obviate the rejection, the limitation should be amended to “said at least one waste reservoir”, assuming that the nomenclature in line 4 is not changed. As discussed above, a change may be necessary to obviate other indefiniteness issues regarding the nomenclature “at least one waste reservoir”.   
Similarly, the limitation “at least one of said at least one waste reservoir” in line 9 of claim 1 is indefinite. Based on context, the limitation refers to the “at least one of said at least one waste reservoirs” recited in lines 5-6. However, the limitation does not reflect this relationship.
comprises” (as opposed to “consisting of”), the “at least” is evident, and thus unnecessary. 
Claim 1 is also indefinite because the last clause of the claim appropriates redundant functions to multiple elements. Based on the specification (see Fig. 1), the third valve 18 performs all of the fluid connections recited in the last 8 lines of claim 1. However, the last clause of claim 1 appropriates the fluid connections to the unit as well as the third valve. While the third valve is technically a part of the unit, such recitation confounds the scope of the claim. To obviate the rejection, the limitation “and wherein the unit is operable to selectively fluidly connect the collection reservoir, second buffer reservoir, or sample reservoir, with the second subsidiary conduit” should be deleted. The last 6 lines of claim 1 fully encompasses the limitation in a more specific manner.      
Claim 3 is indefinite because it is dependent on a canceled claim. 
Claim 6 is indefinite because it recites “a first waste reservoir” without establishing a relationship between it and the waste reservoirs recited in claim 1. As alluded to above, claim 1 recites at least 2 distinct waste reservoirs (i.e. at least one on each side of the first flow cell). That said, it is unclear whether the “first waste reservoir” recited in claim 6 refers to one of those waste reservoirs.  
Allowable Subject Matter
Claims 1 and 3-7 would be allowable if it is rewritten to overcome the applicable objections and the 35 U.S.C. 112(b) rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Martin et al. (US 7,517,656 B2) disclose an assembly 13 (see Fig. 1) which can be used for recovering molecules in a sample, the assembly comprising (see Fig. 2): 
a first flow cell 20C which comprises first ligands which can bind to molecules (see lines 33-35, col. 4); 
a first waste reservoir 48 connected to a first fluid port (bottom port) of the first flow cell 20C via a first conduit (conduit leading to waste 48) (see Fig. 2), and a second conduit (conduit containing valve 6) connecting a second waste reservoir 50 to a second fluid port (top port) of the first flow cell 20C (see Fig. 2); 

a first buffer reservoir 20D, which can hold buffer fluid, fluidly connected to the first conduit via a first subsidiary conduit (conduit extending from bottom of the at least one buffer reservoir 20D), wherein the first subsidiary conduit connects to the first conduit at a first junction located between the first fluid port of the first flow cell 20C and the first valve 12, and wherein buffer fluid can be selectively supplied from the first buffer reservoir 20D into the first subsidiary conduit; and
a unit 43 which comprises a collection reservoir 20A and a sample reservoir 20B which can hold a sample fluid, wherein said unit 43 is fluidly connected to the second conduit via a second subsidiary conduit (conduit containing valve 8), wherein the second subsidiary conduit connects to the second conduit at a second junction located between the second fluid port of the first flow cell 20C and the second valve 6. 
However, Martin et al. do not disclose or suggest a second buffer reservoir or a third valve associated with the unit 43. Naturally, Martin et al. do not disclose the connections recited in the last 8 lines of claim 1. Based on the disclosure of Martin et al., there is no motivation to modify the assembly to arrive at the claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797